PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/021,471
Filing Date: 28 Jun 2018
Appellant(s): Burroughs et al.



__________________
John C. Garza Registration No. 67,329
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 22 March 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
As matters of form, the examiner notes that in the appeal brief, the appellant refers to Matthews et al. Pub. No.: US 2014/0185628 A1 by both “Matthews” and “Matthew” interchangeably.
Further, on page 6 of the appeal brief, subsection D recites “Claims 14, and 15 were rejected under 35 U.S.C. 103 as being unpatentable over Panda in view of Le Rudulier, Ishimura, and Hogg (US Patent No. 5,463,624).” However, Matthews was omitted from the combination of references. Claims 14 and 15 were rejected based on Panda, in view of Le Rudulier, in view of Matthews, in view of Ishimura, as applied to claim 9, and in further view of Hogg.

Every ground of rejection set forth in the Office action dated 31 August 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

	Grounds of Rejection to be reviewed on Appeal
	1.	Claims 1-3, 5-7, 9, 10, 12, 16-18, and 20 were rejected under 35 U.S.C. 103 for obviousness based on Panda et al. Pub. No.: US 2011/0004701 A1 (hereafter Panda), in view of Le Rudulier et al. Pub. No.: US 2017/0149690 A1 (hereafter Le Rudulier) in view of Matthews et al. Pub. No.: US 2014/0185628 A1 (hereafter Matthews) in view of Ishimura et al. Pub. No.: US 2009/0064153 A1 (hereafter Ishimura).
	2.	Claims 4, 11, and 19 were rejected under 35 U.S.C. 103 for obviousness based on Panda, in view of Le Rudulier, in view of Matthews, in view of Ishimura, as applied to claims 1, 9, and 16, and in further view of Singh et al. Pub. No.: US 2019/0138244 A1 (hereafter Singh).
3.	Claim 13 was rejected under 35 U.S.C. 103 for obviousness based on Panda, in view of Le Rudulier, in view of Matthews, in view of Ishimura, as applied to claim 9, and in further view of Hluchyj Patent No.: 5,231,633 (hereafter Hluchyj).


























(2) Response to Argument
Examiner’s response with respect to Appellant’s arguments made in pages 7-11 of the Brief in regards to the rejections of claims 1-3, 5-7, 9, 10, 12, 16-18, and 20. Claims 1-3, 5-7, 9, 10, 12, 16-18, and 20 were rejected under 35 U.S.C. 103 for obviousness based on Panda, in view of Le Rudulier, in view of Matthews, in view of Ishimura.

On page 9, the Appellant argues that “In view of the above, it is clear that the cited technique of Matthews only occurs when a packet has already been received for routing. Stated differently, the cited technique of Matthews assumes that a network packet (i.e., the asserted request) is always pending to be routed. However, Matthews says nothing about determining that there are no pending packets of a selected first class, much less selecting a second class in response to determining that there are no pending packets of the first class. Therefore, contrary to the rejection, the cited material of Matthews clearly fails to disclose or suggest ‘in response to a determination that no requests associated with the first class are pending to be scheduled, select a second class,’ as included in claim 1. Accordingly, for at least this reason, the rejection of claim 1 is erroneous.”
The examiner respectfully disagrees. In the final office action, the examiner cited Matthews as teaching:
“A port is associated with one or more classes of service, or priority levels. The classes of service may have their own separate queues for data transfers to and/or from the port. In one or more implementations, a port may have eight classes of service, or priorities, and therefore eight separate data queues” ([0032], Lines 1-5)
“The process 300 also includes evaluating, on the intermediate node, the one or more traffic characteristics to determine a priority of the packet” ([0038], Lines 1-3).
“The process 300 also includes selecting one of a plurality of queues on the intermediate node based on the determined priority (306)” ([0042], Lines 1-3).
“The process 300 also includes enqueuing the processed packet into the selected queue (310)” ([0045], Lines 1-2). 
outputting the queued packet from the selected queue (312)” [0046], Lines 1-2).
In other words, Matthews evaluates characteristics of received packet to determine a priority, “or class” of the received packet, and selects a queue to enqueue the packet, from which the packet may then subsequently be dequeued. In determining the priority of the received packet, Matthews is in essence determining whether the packet is at least a first priority class, or a second priority class (in the exemplary embodiment where there are eight classes of service, the process 300 determines whether the packet is one of eight priority classes). In other words, by determining that the received packet is a second priority class, the process 300 determines that the received packet is not a first priority class (there are no received packets of the first priority class pending to be scheduled, or queued). In this way, Matthews teaches the limitation at issue, specifically determining whether a request associated with a first priority class is pending to be scheduled, and in response to there being no requests associated with the first class, schedule the request according to a selected second priority class.
Additionally, as cited above, Matthews’ process 300, in step 312 describes outputting queued packets from queues ([0046], Lines 1-5) associated with each class of service, or priority level ([0032], Lines 1-6). Since Matthews’ process 300 cannot output a packet from a queue that is empty (having no packets stored therein), it would have been obvious to one of ordinary skill that packets are output from the queue associated with the highest priority level until there are no packets remaining (it is determined that there are no requests associated with the first priority class that remain), and then the queue associated with the next highest priority level is selected (selecting a second priority class) and packets stored on that queue are output, etc. In this way, Matthews additionally teaches dequeuing (outputting) data (packets) from a scheduling queue associated with a selected second class of priority in response to a scheduling queue associated with a first class of priority having no requests to be serviced.
This teaching of Matthews is similar to the process of scheduler 422 of Panda cited in the final office action and contained in [0153]-[0160] and Fig. 13. For example, in step 1302, Panda selects a highest priority queue group (first priority class), and determines, in step 1304, whether there are non-empty queues in the highest priority queue group, essentially determining if there are any requests If there are no non-empty queues, indicating that the queues are empty and there are no requests pending to be scheduled (“N” at 1304), Panda selects the next queue group in descending order of priority at step 1314. Therefore, Panda reinforces Matthews teaching of selecting lower priority queues when higher priority queues are empty.
Additionally, while the appellant alleges that Matthews differs from the limitation at issue because Matthews assumes that a network packet is always pending to be routed, the examiner respectfully points out that so too does the claim assume that a request (associated with the second class) is always pending to be executed. The claim does not recite determining whether a request associated with the second class is pending to be scheduled, but simply recites scheduling a request associated with the second class to be executed in response to the determination that no requests associated with the first class are pending to be scheduled. In other words, either a request associated with the first class, or a request associated with the second class must always exist, in the same way that Matthews’ received packet must be either a first priority class or a second priority class (in an embodiment comprising two levels of priority). Therefore, there is no alleged difference between Matthews and the limitation at issue in the way that the appellant alleges.
Because Matthews teaches or at least suggests the limitation at issue, and is further supported by Panda, and further since the limitation at issue is not different from Matthews in the way that the appellant alleges, the appellant’s argument is not persuasive.


On page 9, the appellant argues that “Moreover, claim 1 also includes ‘in response to a selection of the first class, determine whether any requests associated with the first class are pending to be scheduled.’ However, Matthews does not disclose selecting a particular packet priority level (i.e., the asserted first class) and then subsequently determining whether any packets of the selected priority level are pending. Rather, as discussed above, Matthews simply describes that a packet is received, and only then is the packet priority level determined. Accordingly, Matthews clearly fails to disclose or suggest ‘in response to a selection of the first class, determine whether any requests associated with the first class 
The examiner respectfully disagrees. The claims do not go into any detail describing what “selection” of a class entails, other than that the selected class is used to determine whether a request is associated with it. The broadest reasonable interpretation of this limitation may be a simple evaluation of whether the request is associated with a particular (selected) class. As discussed above, Matthews evaluates characteristics of received packet to determine a priority, “or class” of the received packet, and selects a queue to enqueue the packet, from which the packet may then subsequently be dequeued. In determining the priority of the received packet, Matthews is in essence determining whether the packet is at least a first priority class, or a second priority class, or in other words that responsive to the packet not being a selected first priority class, determining whether the packet is of a selected first priority class, or a selected second priority class similar to the selected classes of the limitation at issue. 
Additionally, as discussed above, Matthews’ process 300, in step 312 describes outputting queued packets from queues ([0046], Lines 1-5) associated with each class of service, or priority level ([0032], Lines 1-6). Since Matthews’ process 300 cannot output a packet from a queue that is empty (having no packets stored therein), it would have been obvious to one of ordinary skill that packets are output from the queue associated with the highest priority level until there are no packets remaining (it is determined that there are no requests associated with the first priority class that remain), and then the queue associated with the next highest priority level is selected (selecting a second priority class) and packets stored on that queue are output, etc. In other words, the highest priority queue is “selected”, and responsive to the highest priority queue being empty, “selecting” the next highest priority queue.
This teaching of Matthews is similar to the process of scheduler 422 of Panda cited in the final office action and contained in [0153]-[0160] and Fig. 13 for the same reasons as described above. In essence, Panda also describes a process of selecting a highest priority queue to service requests from, and, in the case where the highest priority queue is empty, selecting the next highest priority queue to service requests from.



On pages 9-10, the appellant argues that “Furthermore, claim 1 includes ‘wherein the one or more requests associated with the first class are executable to enqueue data or dequeue data in at least one scheduling queue of the first class.’ However, Matthews fails to disclose that the received network packets (i.e., the asserted requests) are executable to enqueue or dequeue data in a scheduling queue. Rather, Matthews describes something different, namely that the received packet is itself enqueued into a queue…However, there is no teaching in Matthews that the network packet is ‘executable’ to enqueue data in a queue. Therefore, for this additional reason, the rejection of claim 1 is erroneous.”
The examiner respectfully disagrees. In the final office action, the examiner cited Matthews as teaching:
“In the system 205, data, bits of data, a data packet, a set of data, signals, a frame (referred to as “data” or “data packet”)…may arrive at or be received at or through a physical port that may be logically be referred to as an ingress port” ([0033], Lines 1-6).
“The process 300 also includes processing, on the intermediate node, the packet based on the determined priority (308)” ([0044], Lines 1-3).
“The process 300 also includes enqueuing the processed packet into the selected queue (310)” ([0045], Lines 1-2).
“The process 300 further includes outputting the queued packet from the selected queue (312)” [0046], Lines 1-2).
In other words, Matthews receives data packets at an ingress port for processing that includes enqueuing and dequeuing the packets into selected priority queues. Thus, the reception of the packet itself represents a received “request” to execute the processing on the packet that involves the enqueuing and dequeuing, since the reception of the packet results in the aforementioned processing, enqueuing and dequeuing in the same way that the reception of the claimed “request” results in processing, enqueuing, or dequeuing of “data.” Thus, Matthews teaches receiving data packets for 
Additionally, nowhere did the final office action equate Matthews’ packets to the claimed “requests” as alleged by the appellant. Instead, the final office action correctly identifies the receipt of the packet as a request for performing processing on that packet, where the processing of the packet results in enqueuing and dequeuing the packet in the selected priority queues (on pages 5-6 of the final office action, the examiner explains “a request to perform processing on a received data packet of a first priority level, or ‘class.’ involves enqueuing/dequeuing the data packet on a corresponding queue of a first priority level, or ‘class’”, “requested packet processing is executed” and further “processing of the packet leads to the packet being enqueued, and dequeued from the selected queue”, thus showing that the received packet represents a request to perform processing on the packet that leads to enqueuing and dequeuing). 
Therefore, since Matthews teaches the limitation at issue, and further since the final office action did not equate Matthews’ data packets to the claimed requests as alleged by the appellant, the appellant’s argument is not persuasive.


On page 10, the appellant argues that “Specifically, claim 1 includes in part ‘select a second class based on a second credit count associated with the second class, the second class comprising a second plurality of scheduling queues.’ However, Ishimura is silent regarding a ‘counter 406’ (i.e., the asserted second credit count) that is associated with a class including multiple scheduling queues, much less that this class is selected based on the ‘counter 406.’ Rather, Ishimura describes something different, namely that each ‘counter 406’ is associated with a single queue, and only a single queue is selected based on that ‘counter 406.’ See Ishimura, par. Fig. 4 and [0043]. Therefore, a combination with Ishimura would not result in selecting a class of multiple scheduling queues based on a credit counter. Rather, at best, such a combination would merely result in a single scheduling queue based on its corresponding counter. 
The examiner respectfully disagrees. In the final office action, the examiner cited Ishimura as teaching:
“The commands stored in the respective buffers 401a through 401d are extracted in a first-in first-out (FIFO) scheme. Here, it is assumed of the order of priority of command queues stored in the respective buffers 401a through 401d that the higher in the drawn positions the higher in priority. In accordance with this assumption, the command queue stored in the buffer 401a has the highest priority” ([0041], Lines 5-10).
“The counts on the individual counters 406b through 406d are respectively increased if the commands read from the corresponding buffers 401 are not selected, that is, for example, the count on the counter 406b is increased if a command read from the buffer 401b exists and yet the command is not output from the AND gate 424” ([0054], Lines 1-6).
“As such, the present embodiment is configured to count the number of times in which a command is not selected continuously for each command queue other than the command queue vested with the highest priority, and to change the priority of the corresponding command queue to the highest when the counted number of times reaches a predetermined value, thereby improving the possibility of the command being selected” ([0055], Lines 1-8).
In other words, Ishimura teaches prioritized FIFO buffers (queues) that correspond to individual counters that increase when the corresponding buffer is not selected, in order to adjust a priority of the buffer to improve the possibility of it being selected. While Ishimura does not explicitly disclose, nor did the final office action allege that Ishimura teaches the claimed multiple scheduling queues, Panda, as cited by the final office action, teaches:
“At step 1302, scheduler 422 of DACX 304 selects the highest priority queue group” ([0154], Lines 1-2).
“Message queues belonging to services with similar Quality-of-Service (QoS) requirements may be grouped together in a queue group. Queue groups with greater QoS requirements are assigned a higher priority compared to queue groups with fewer QoS 
In other words, Panda teaches prioritized queue groups of multiple queues that are selected based on assigned priority. The final office action found it obvious to modify Panda’s prioritized queue groups to use Ishimura’s counters “with a reasonable expectation of success, since they are analogous priority class selection systems that similarly select tasks to process from queues/buffers based on priority classes of the buffers” (final office action, page 8). In other words, the combined system would use the counters of Ishimura to improve the possibility of commands being selected from queue groups of Panda that have been passed over by the scheduling algorithm a certain number of times. Thus, the combination of at least Panda and Ishimura teach credit counts (Ishimura’s counters) associated with multiple scheduling queues (Panda’s queue groups).
The appellant’s argument fails to address the above cited teachings of queue groups in Panda, and therefore does not address the combination of references used to reject the limitation at issue in the final rejection. “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981);” (See MPEP 2145 IV). 
Additionally, the final office action on page 8 recites:
“It would have been obvious to one of ordinary skill in the art to have combined Ishimura’s teaching of associating counters with priority classes and using the counters to select a priority class, with the combination of Panda, Le Rudulier, and Matthew’s teaching of determining whether to select particular groups of queues associated with priority classes, with a reasonable expectation of success, since they are analogous priority class selection systems that similarly select tasks to process from queues/buffers based on priority classes of the buffers. Such a combination would result in a system that associates a count with different priority classes of groups of queues, as in Ishimura, and uses the priority classes to select particular groups of queues, as in Panda. One of ordinary skill would have been motivated to make this combination to reliably avoid the occurrence of a situation in which a command is not selected from a command queue with which a command 
In other words, the final office action explains that by combining Ishimura’s counters with the groups of queues of Panda, the combined system associates counters with different priority classes of groups of queues. Thus, the office action provides explanation and reasoning for the combination of references teaching the limitation at issue
Therefore, since the combination of at least Panda and Ishimura teach the limitation at issue, the appellant’s argument did not address the combination of references, and the office action provided explanation and reasoning addressing the limitation at issue, the appellant’s argument is not persuasive.


Examiner’s response with respect to Appellant’s arguments made in page 11 of the Brief in regards to the rejections of claims 4, 11, and 19. Claims 4, 11, and 19 were rejected under 35 U.S.C. 103 for obviousness based on Panda, in view of Le Rudulier, in view of Matthews, in view of Ishimura, and in further view of Singh.

On page 11, the appellant argues that “Singh also fails to disclose [the aforementioned subject matter of independent claim 1], and therefore does not cure that which Panda, Le Rudulier, Matthew[s], and Ishimura lack. Therefore Panda, Le Rudulier, Matthew[s], Ishimura and Singh fail to establish a prima facie case of obviousness for claims 4, 11, and 19. Accordingly, reversal of the final rejection of these claims is respectfully requested.”
The examiner respectfully disagrees. The combination of Panda, LeRudulier, Matthews and Ishimura does not fail to disclose the subject matter of independent claim 1, as explained above, and therefore the appellant’s argument that Panda, LeRudulier, Matthews Ishimura, and Singh fail to establish a prima facie case of obviousness for claims 4, 11, and 19 is not persuasive.


Examiner’s response with respect to Appellant’s arguments made in pages 11-12 of the Brief in regards to the rejections of claim 13. Claim 13 was rejected under 35 U.S.C. 103 for obviousness based on Panda, in view of Le Rudulier, in view of Matthews, in view of Ishimura, and in further view of Hluchyj.

On pages 11-12, the appellant argues that “Hluchyj also fails to disclose [the aforementioned subject matter of independent claim 1], and therefore does not cure that which Panda, Le Rudulier, Matthew[s], and Ishimura lack. Therefore Panda, Le Rudulier, Matthew[s], Ishimura and Hluchyj fail to establish a prima facie case of obviousness for claim 13. Accordingly, reversal of the final rejection of these claims is respectfully requested.”
The examiner respectfully disagrees. The combination of Panda, LeRudulier, Matthews and Ishimura does not fail to disclose the subject matter of independent claim 1, as explained above, and therefore the appellant’s argument that Panda, LeRudulier, Matthews Ishimura, and Hluchyj fail to establish a prima facie case of obviousness for claim 13 is not persuasive.

Examiner’s response with respect to Appellant’s arguments made in page 12 of the Brief in regards to the rejections of claims 14-15. Claims 114-15 were rejected under 35 U.S.C. 103 for obviousness based on Panda, in view of Le Rudulier, in view of Matthews, in view of Ishimura, and in further view of Hogg.

On page 12, the appellant argues that “Hogg also fails to disclose [the aforementioned subject matter of independent claim 1], and therefore does not cure that which Panda, Le Rudulier, Matthew[s], and Ishimura lack. Therefore Panda, Le Rudulier, Matthew[s], Ishimura and Hogg fail to establish a prima facie case of obviousness for claims 14, and 15. Accordingly, reversal of the final rejection of these claims is respectfully requested.”
The examiner respectfully disagrees. The combination of Panda, LeRudulier, Matthews and Ishimura does not fail to disclose the subject matter of independent claim 1, as explained above, 



























Respectfully submitted,
/MICHAEL W AYERS/Examiner, Art Unit 2195                                                                                                                                                                                                        
Conferees:
/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        
                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.